       Case 15-26183                Doc 73         Filed 06/17/20 Entered 06/17/20 23:20:40                           Desc Imaged
                                                  Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Thomas H Dwyer                                                 Social Security number or ITIN   xxx−xx−5447

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Michelle M Dwyer                                               Social Security number or ITIN   xxx−xx−6349
(Spouse, if filing)
                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−26183




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Thomas H Dwyer                                               Michelle M Dwyer

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               June 15, 2020                                                For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 15-26183       Doc 73    Filed 06/17/20 Entered 06/17/20 23:20:40                Desc Imaged
                                Certificate of Notice Page 2 of 5




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
        Case 15-26183        Doc 73     Filed 06/17/20 Entered 06/17/20 23:20:40             Desc Imaged
                                       Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 15-26183-JPC
Thomas H Dwyer                                                                          Chapter 13
Michelle M Dwyer
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: mmiller                Page 1 of 3                   Date Rcvd: Jun 15, 2020
                               Form ID: 3180W               Total Noticed: 54


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 17, 2020.
db/jdb         +Thomas H Dwyer,    Michelle M Dwyer,    6264 S. Gullikson Road,      APT# 4C,
                 Chicago, IL 60638-3943
23691481       +Adventist Midwest Health,     PO Box 9246,    Oak Brook, IL 60522-9246
23552288      ++CITIBANK,    PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: CBNA,      Attn: Bankruptcy Dept.,      50 Northwest Point Road,
                 Elk Grove Village,IL 60007)
23552308       +City of Chicago Bureau Parking,     Department of Revenue,      PO Box 88292,
                 Chicago,IL 60680-1292
23552292       +Equifax,    Attn: Bankruptcy Dept.,    PO Box 740241,     Atlanta,GA 30374-0241
23552291       +Experian,    Attn: Bankruptcy Dept.,    PO Box 2002,     Allen,TX 75013-2002
23552315       +LaGrange Memorial Hospital,     Bankruptcy Dept,    5101 S. Willow Springs Rd,
                 LaGrange,IL 60525-2600
23552316       +LaGrange Womans Clinic,     Bankruptcy Dept,    5201 S Willow Springs Rd,     LaGrange,IL 60525-2689
23552311       +Lishmore Place Association,     6264 S Gullikson Rd,     4C,    Chicago,IL 60638-3943
23552295       +MBB,   Attn: Bankruptcy Dept.,     1460 Renaissance Dr,      Park Ridge,IL 60068-1331
23552320       +Medical Business Bureau,     Bankruptcy Department,     PO Box 1219,    Park Ridge,IL 60068-7219
23552279       +Merchants Credit Guide,     Attn: Bankruptcy Dept.,     223 W Jackson Blvd Ste 4,
                 Chicago,IL 60606-6914
23780434       +Midland Credit Management, Inc. as agent for,      Midland Funding LLC,     PO Box 2011,
                 Warren, MI 48090-2011
23552287       +Robert Dwyer,    2892 S Archer Ave 3rd Fl,     Chicago,IL 60608-5709
23552285      ++SNAP ON CREDIT LLC,    950 TECHNOLOGY WAY,     SUITE 301,     LIBERTYVILLE IL 60048-5339
               (address filed with court: Snap-On Credit LLC,       Attn: Bankruptcy Dept.,     Po Box 506,
                 Gurnee,IL 60031)
23552310       +Secretary of State,    Attn: Safety & Financial Resp,      2701 S. Dirksen Pkwy.,
                 Springfield,IL 62723-0002
23552321       +Souma Diagnostics,    PBP,    680 N Lake Shore Dr,    Suite 1430,     Chicago,IL 60611-8702
23552307       +St. Rene Goupil,    6340 S. New England,     Chicago,IL 60638-4836
23552290       +Transunion,    Attn: Bankruptcy Dept.,     PO Box 1000,    Chester,PA 19016-1000
23552319       +West Suburban Bank,    Attn: Bankruptcy Department,      711 S. Westmore Ave.,
                 Lombard,IL 60148-3770

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Jun 16 2020 02:52:35        Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,     Chicago, IL 60603-5764
23583093       +EDI: PHINAMERI.COM Jun 16 2020 06:13:00       AmeriCredit Financial Services, Inc. dba GM Financ,
                 P O Box 183853,    Arlington, TX 76096-3853
23552309       +EDI: PHINHARRIS Jun 16 2020 06:13:00       Arnold Scott Harris PC,    Bankruptcy Dept.,
                 111 W. Jackson Blvd., Ste. 600,     Chicago,IL 60604-3517
23552305       +EDI: CAPITALONE.COM Jun 16 2020 06:13:00       Best Buy/Capital One,    Bankruptcy Department,
                 PO Box 5253,    Carol Stream,IL 60197-5253
23805043        EDI: BL-BECKET.COM Jun 16 2020 06:13:00       Capital One, N.A.,    c o Becket and Lee LLP,
                 POB 3001,    Malvern, PA 19355-0701
23552317       +EDI: CONVERGENT.COM Jun 16 2020 06:13:00       Convergent Outsourcing Inc.,
                 Bankruptcy Department,    PO Box 9004,    Renton,WA 98057-9004
23552284       +E-mail/PDF: creditonebknotifications@resurgent.com Jun 16 2020 02:59:11         Credit One Bank,
                 Attn: Bankruptcy Dept.,    Po Box 98875,    Las Vegas,NV 89193-8875
23552294       +E-mail/Text: clerical.department@yahoo.com Jun 16 2020 02:50:58        Creditors Collection B,
                 Attn: Bankruptcy Dept.,    755 Almar Pkwy,    Bourbonnais,IL 60914-2393
28611997       +EDI: AISACG.COM Jun 16 2020 06:13:00       Exeter Finance LLC,    AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
23552304       +EDI: AMINFOFP.COM Jun 16 2020 06:13:00       First Premier BANK,    Attn: Bankruptcy Dept.,
                 601 S Minnesota Ave,    Sioux Falls,SD 57104-4868
23552278       +EDI: MID8.COM Jun 16 2020 06:13:00       First Premier BANK,    C/O Midland Funding,
                 8875 Aero Dr Ste 200,    San Diego,CA 92123-2255
23552281       +EDI: PHINAMERI.COM Jun 16 2020 06:13:00       GM Financial,    Attn: Bankruptcy Dept.,
                 Po Box 181145,    Arlington,TX 76096-1145
23552283       +E-mail/Text: bk@gafco.net Jun 16 2020 02:51:59       Great American Finance,
                 Attn: Bankruptcy Dept.,    20 N Wacker Dr Ste 2275,    Chicago,IL 60606-1294
23552280       +EDI: HFC.COM Jun 16 2020 06:13:00       HSBC BANK,   Attn: Bankruptcy Dept.,     Po Box 9,
                 Buffalo,NY 14240-0009
23552293       +EDI: PRA.COM Jun 16 2020 06:13:00       HSBC BANK Nevada N.A.,     C/O Portfolio Recovery ASS,
                 120 Corporate Blvd Ste 1,    Norfolk,VA 23502-4952
23552314        E-mail/Text: accountsreceivable@illinoislending.com Jun 16 2020 02:50:56
                 Illinois Lending Corp.,    Bankruptcy Department,    15008 S. Lagrange Rd.,
                 Orland Park,IL 60462
23568679        E-mail/Text: accountsreceivable@illinoislending.com Jun 16 2020 02:50:56
                 Illinois Lending Corporation,    701 Lee St Suit 570,     Des Plaines IL 60016
23552303       +E-mail/Text: bncnotices@becket-lee.com Jun 16 2020 02:51:11        Kohls/Capone,
                 Attn: Bankruptcy Dept.,    N56 W 17000 Ridgewood Dr,    Menomonee Falls,WI 53051-7096
23741943        E-mail/PDF: resurgentbknotifications@resurgent.com Jun 16 2020 02:59:14
                 LVNV Funding, LLC its successors and assigns as,     assignee of FNBM, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
          Case 15-26183            Doc 73       Filed 06/17/20 Entered 06/17/20 23:20:40                         Desc Imaged
                                               Certificate of Notice Page 4 of 5


District/off: 0752-1                  User: mmiller                      Page 2 of 3                          Date Rcvd: Jun 15, 2020
                                      Form ID: 3180W                     Total Noticed: 54


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
23552312       +EDI: RMSC.COM Jun 16 2020 06:13:00       Lumber Liquidators,    Synchrony Bank,    PO Box 960061,
                 Orlando,FL 32896-0061
23552318       +EDI: MID8.COM Jun 16 2020 06:13:00       Midland Credit Management,     Bankruptcy Department,
                 8875 Aero Dr., Ste. 200,    San Diego,CA 92123-2255
23718108        EDI: Q3G.COM Jun 16 2020 06:13:00      Quantum3 Group LLC as agent for,      Comenity Bank,
                 PO Box 788,    Kirkland, WA 98083-0788
23552300       +EDI: RMSC.COM Jun 16 2020 06:13:00       Syncb/Amazon,    Attn: Bankruptcy Dept.,    Po Box 965015,
                 Orlando,FL 32896-5015
23552282       +EDI: RMSC.COM Jun 16 2020 06:13:00       Syncb/LUMBER LIQUIDATO,     Attn: Bankruptcy Dept.,
                 C/O P.O. Box 965036,    Orlando,FL 32896-0001
23914186       +E-mail/Text: bncmail@w-legal.com Jun 16 2020 02:52:11        TD BANK USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
23552302       +EDI: WTRRNBANK.COM Jun 16 2020 06:13:00        TD BANK USA/Targetcred,    Attn: Bankruptcy Dept.,
                 Po Box 673,    Minneapolis,MN 55440-0673
23572736       +E-mail/PDF: OGCRegionVBankruptcy@hud.gov Jun 16 2020 02:59:08
                 U.S. Department of Housing and Urban Development,      451 7th Street S.W.,
                 Washington, DC 20410-0002
23894989       +EDI: VERIZONCOMB.COM Jun 16 2020 06:13:00        Verizon Wireless,    Bankruptcy Department,
                 PO Box 3397,    Bloomington, IL 61702-3397
23552306       +EDI: WFNNB.COM Jun 16 2020 06:13:00       Victoria’s Secret/Commenity,     Attn: Bankruptcy Dept.,
                 Box 182510,    Columbus,OH 43218-2510
23552289        EDI: WFFC.COM Jun 16 2020 06:13:00       Wells Fargo HM Mortgage,     Attn: Bankruptcy Dept.,
                 8480 Stagecoach Cir,    Frederick,MD 21701
25591162        EDI: WFFC.COM Jun 16 2020 06:13:00       WELLS FARGO BANK, N.A.,     DEFAULT DOCUMENT PROCESSING,
                 MAC#N9286-01Y,    1000 BLUE GENTIAN ROAD,     EAGAN, MN 55121-7700
23552286       +EDI: WFFC.COM Jun 16 2020 06:13:00       WFDS,    Attn: Bankruptcy Dept.,    Po Box 1697,
                 Winterville,NC 28590-1697
23620348        EDI: WFFC.COM Jun 16 2020 06:13:00       Wells Fargo Bank, N.A.,     P.O. Box 19657,
                 Irvine, CA 92623-9657
23685569       +EDI: WFFC.COM Jun 16 2020 06:13:00       Wells Fargo Bank, NA,     Attention: Payment Processing,
                 Mac# D3347-014,    3476 Stateview Blvd,    Fort Mill, SC 29715-7203
                                                                                                TOTAL: 34

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
23659911*        +AmeriCredit Financial Services, Inc. dba GM Financ,     P O Box 183853,
                   Arlington, TX 76096-3853
23552301*        +Credit One Bank,    Attn: Bankruptcy Dept.,   Po Box 98875,    Las Vegas,NV 89193-8875
23552299*        +Creditors Collection B,    Attn: Bankruptcy Dept.,    755 Almar Pkwy,   Bourbonnais,IL 60914-2393
23552296*        +Merchants Credit Guide,    Attn: Bankruptcy Dept.,    223 W Jackson Blvd Ste 4,
                   Chicago,IL 60606-6914
23552297*        +Merchants Credit Guide,    Attn: Bankruptcy Dept.,    223 W Jackson Blvd Ste 4,
                   Chicago,IL 60606-6914
23552298*        +Merchants Credit Guide,    Attn: Bankruptcy Dept.,    223 W Jackson Blvd Ste 4,
                   Chicago,IL 60606-6914
23552313*        +Robert Dwyer,    2892 S Archer Ave 3rd Fl,   Chicago,IL 60608-5709
23679496*       ++SNAP ON CREDIT LLC,    950 TECHNOLOGY WAY,   SUITE 301,    LIBERTYVILLE IL 60048-5339
                 (address filed with court: Snap-on Credit LLC,      950 Technology Way,   Suite 301,
                   Libertyville, IL 60048)
                                                                                                TOTALS: 0, * 8, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 15-26183       Doc 73     Filed 06/17/20 Entered 06/17/20 23:20:40            Desc Imaged
                                      Certificate of Notice Page 5 of 5


District/off: 0752-1          User: mmiller                Page 3 of 3                  Date Rcvd: Jun 15, 2020
                              Form ID: 3180W               Total Noticed: 54


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 15, 2020 at the address(es) listed below:
              Cari A Kauffman    on behalf of Creditor    AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM Financial
               ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
              Crystal V Caceres    on behalf of Creditor    WELLS FARGO BANK, N.A. ILBankruptcy@dallegal.com
              Kyle T Dallmann    on behalf of Debtor 1 Thomas H Dwyer ndil@geracilaw.com
              Michael J Kalkowski     on behalf of Creditor    Wells Fargo Bank, N.A. mkalkowski@logs.com,
               BK_IL_Notice@fisherandshapirolaw.com
              Nathan E Curtis    on behalf of Debtor 1 Thomas H Dwyer ndil@geracilaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Robert Brynjelsen     on behalf of Debtor 1 Thomas H Dwyer ndil@geracilaw.com
              Shera L Bucchianeri    on behalf of Debtor 1 Thomas H Dwyer ndil@geracilaw.com
              Steven C Lindberg    on behalf of Creditor    WELLS FARGO BANK, N.A. bankruptcy@fallaw.com
              Terri M Long    on behalf of Creditor    WELLS FARGO BANK, N.A. Courts@tmlong.com
              Tom Vaughn    ecf@tvch13.net, ecfchi@gmail.com
                                                                                              TOTAL: 11
